Citation Nr: 9904444	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for right leg disability resulting from surgery 
performed in a VA Medical Center in June 1976. 

2.  Entitlement to service connection on a secondary basis 
for right leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The claims for compensation pursuant to 38 U.S.C.A. § 1151 
for right leg disability and service connection on a 
secondary basis for right leg disability are not plausible. 


CONCLUSION OF LAW

The claims for compensation pursuant to 38 U.S.C.A. § 1151 
for right leg disability and service connection on a 
secondary basis for right leg disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), but that records from that agency have not been 
obtained.  The Board points out, however, that the veteran 
has indicated that SSA did not examine his right leg, and 
neither the veteran nor his representative has indicated that 
SSA records would be germane to the instant appeal or 
requested that VA obtain records from SSA.  The Board 
therefore finds that further delay of the appellate process 
for the purpose of obtaining records from SSA is not 
warranted.

The Board also notes that during the pendency of this appeal, 
38 U.S.C. § 1151 was amended by § 422(a) of Pub. L. No. 104-
204.  The amended statute is less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97.  

The veteran essentially contends that he sustained right leg 
disability as a result of surgery performed in June 1976 in 
connection with the repair of his right shoulder.  He 
maintains, in substance, that a right hip bone graft 
procedure performed at that time injured a nerve which in 
turn affected his right leg function.  The record reflects 
that service connection is in effect for right shoulder 
disability and for residuals of a bone graft of the right 
iliac crest.

Applicable law provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1998).  In 
addition, 38 U.S.C.A. § 1151 provides that where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1998).  However, as a preliminary matter, the Board 
must determine whether the veteran has submitted evidence of 
well-grounded claims.  38 U.S.C.A. § 5107(a).  If he has not, 
his claims must fail, and VA is not obligated to assist the 
veteran in their development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Service medical records are negative for evidence of right 
leg disability.  The veteran reported a history of right 
ankle fracture at his enlistment examination.
 
On file are extensive VA treatment records for January 1973 
to January 1998, which disclose the absence of significant 
right leg complaints or pertinent abnormal neurological 
findings until 1976.  In June 1976 the veteran underwent 
surgery for stabilization of his right shoulder, for which a 
bone graft from his right iliac crest was performed.  The 
records show that the veteran was discharged from this 
operation in satisfactory condition and that, in response to 
complaints of right hip and leg pain attributed by treating 
physicians to excessive weight, the veteran was issued a 
cane.  On physical examination shortly after the operation 
the veteran exhibited somewhat diminished right leg strength, 
without significant neurological impairment, and thereafter 
underwent physical therapy.

The remainder of the VA treatment records disclose occasional 
complaints of right leg pain and instability, primarily 
affecting his right knee, in addition to right hip pain; the 
veteran continued to experience bilateral lower extremity 
weakness and he persistently attributed his right leg 
symptoms to injury caused by his June 1976 bone graft.  The 
records reflect that the veteran's complaints were instead 
attributed variously to synovitis, instability and possible 
right knee internal derangement, although physical 
examination and X-ray studies consistently failed to 
determine the presence of any underlying pathology associated 
with the veteran's complaints.  The veteran was nevertheless 
issued a right leg orthosis, a wheelchair and a cane.  The 
records reflect extensive treatment for several nonservice-
connected conditions such as morbid exogenous obesity, 
diabetes mellitus and chronic obstructive pulmonary disease.  
Neurological examination of the right leg was largely normal, 
although the veteran apparently walked with bilateral drop 
foot in 1987, and the report of an examination that year for 
rehabilitation purposes records a history of right sciatic 
neurapraxia of iatrogenic origin secondary to bone graft from 
the right hip; the examiner at that time, while concluding 
that the veteran was unsuitable for rehabilitation in part 
because of right lower extremity weakness secondary to nerve 
damage, neither diagnosed right leg disability nor further 
addressed the etiology of any purported right leg nerve 
damage.

On file is the report of an October 1973 VA examination which 
records that the veteran, on neurological examination, 
exhibited symmetrically decreased patellar and ankle tendon 
reflexes; a pertinent diagnosis was not rendered.

On file is the report of a January 1977 VA examination, which 
records the veteran's complaints of right leg pain, but which 
provides no diagnosis of right leg disability. 

On file are private medical records from J. Laird Seaitch, 
M.D., for September 1978 to October 1978, which document 
complaints by the veteran of right leg pain and instability.  
Dr. Seaitch did not address the etiology of the veteran's 
complaints.

Of record is the transcript of the veteran's November 1978 
hearing before a rating board.  The veteran testified at that 
time that he had experienced diminished right leg strength 
since his 1976 surgery, requiring the use of crutches and a 
brace.  He stated that he had been diagnosed with bilateral 
ankle arthritis.

The veteran's complaints were specifically addressed at a 
December 1978 VA examination, the report of which records his 
assertion that he had right leg disability secondary to the 
bone graft from his right hip performed in 1976.  The 
examiner noted that the veteran used a nerve stimulator over 
the right iliac crest.  Physical examination disclosed that 
the veteran favored his right leg, but examination of the 
extremity itself was normal except for some paresthesias and 
hypoesthesias in the immediate area of the bone graft scar, 
which the examiner noted probably involved the inferior 
cluenal nerve; the examiner nevertheless discounted the 
severity of the nerve involvement.  X-ray studies of the 
knees and hips were normal, and, based on these findings, no 
diagnosis of right leg disability was rendered.  The examiner 
opined that the veteran's hip involvement was not significant 
and concluded, in essence, that the veteran's right leg 
complaints were attributable to his extreme exogenous 
obesity. 

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1997, at which time he contended that 
he sustained nerve damage affecting his right leg as a direct 
result of the bone graft from his right hip performed in 
1976.  He testified to the absence of any right leg 
difficulties prior to the 1976 operation, and he alleged that 
problems with a suction tube attached to his right hip during 
surgery could have caused his disability, since he 
experienced diminished use of his right leg following its 
removal.  He testified that he underwent physical therapy 
shortly after the operation for diminished feeling and 
movement of his right leg, and that he was informed that a 
nerve in his right leg had been damaged.  He stated that he 
continued to experience significant pain and loss of right 
leg use, and that he was issued a wheelchair and cane for 
assistance with ambulation.  He alleged that his current 
treating physicians have positively identified the presence 
of sciatic nerve damage.

On file is a statement from the veteran's daughter, received 
at the veteran's September 1997 hearing.  She essentially 
reiterated the veteran's contention that a nerve in his right 
hip was injured during surgery, and that he thereafter 
experienced significant loss of right leg use requiring 
physical therapy and the use of a wheelchair and crutches.

Although the veteran has exhibited right lower extremity 
weakness since his June 1976 surgery, he has concomitantly 
exhibited diminished strength of his left lower extremity as 
well.  Moreover, despite diagnoses of right knee impairment, 
physical examination has consistently failed to identify any 
underlying pathology which accounts for the veteran's right 
leg complaints and, despite one occasion on which the veteran 
exhibited bilateral drop foot, neurological examination has 
been largely normal.  In sum, there arguably is no medical 
evidence of chronic disability associated with the veteran's 
right leg.
 
In any event, even assuming the presence of right leg 
disability there is no medical evidence on file etiologically 
linking any such disability to the right hip bone graft 
procedure performed in June 1976 or to the veteran's service-
connected disabilities.  In this regard, the Board points out 
that while the medical records are replete with notations 
documenting the veteran's contention that his right leg 
complaints originated from the June 1976 bone graft, none of 
the veteran's treating or examining physicians further 
addressed the etiology of the veteran's complaints, other 
than to implicate the veteran's nonservice-connected 
disabilities.  Indeed, the only evaluation to conclude that 
the veteran's right lower extremity weakness was due to nerve 
injury, the 1987 rehabilitation evaluation, nevertheless 
failed to incorporate the veteran's contentions concerning 
the etiology thereof in its conclusion.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
well ground a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Moreover, while the veteran claims that his treating 
physicians have in fact informed him that he sustained nerve 
injury, particularly of the sciatic nerve, as a result of his 
June 1976 bone graft, and that this nerve injury has resulted 
in right leg disability, the Board points out that the 
veteran's account of what his physicians purportedly told 
him, filtered as it is through the sensibilities of a 
layperson, does not constitute the competent medical evidence 
required to well ground his claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995). 

In the instant case, therefore, the only evidence supportive 
of an etiological relationship between either the June 1976 
right hip bone graft procedure or the veteran's service-
connected disabilities and any right leg disability consists 
of the lay assertions of the veteran.  As the Court held in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical causation cannot 
constitute evidence of a well-grounded claim.  Accordingly, 
the Board must conclude that the veteran's claims for 
compensation pursuant to 38 U.S.C.A. § 1151 for right leg 
disability and for service connection on a secondary basis 
for right leg disability are not well grounded.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right leg disability resulting from surgery performed in 
a VA Medical Center in June 1976 is denied. 

Entitlement to service connection on a secondary basis for 
right leg disability is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

